DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-2, 6-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noertker et al (US 20160192076 A1).

With respect to claim 1, Noertker discloses headphones comprising: 
at least one headphone unit (fig.4,5 #102; Par.[0036]) each having 
a speaker unit (fig.2 #118,120,136; Par.[0022-0025]), 
a chamber (fig.2 #116) that covers a back surface of the speaker unit (Par.[0023]), 
a housing (fig.4 #106) that is disposed on a side of the back surface of the speaker unit, in which the chamber is disposed, and that covers the chamber (Par.[0036] housing #106 cover the back surface of the audio driver assembly #110), and 
a vibration damper (fig.2 #150) that connects the chamber and the speaker unit (Par.[0033] vibration dampener #150 connects chamber #116 to the stabilizer #120 portion of the speaker unit).

With respect to claim 2, Noertker discloses the headphones according to claim 1, wherein the vibration damper is disposed between the back surface of the speaker unit and a surface of the chamber that faces toward the back surface of the speaker unit (see fig.2).

With respect to claim 6, Noertker discloses the headphones according to claim 1, wherein each of the at least one headphone unit further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 7, Noertker discloses the headphones according to claim 1, wherein the chamber functions as a Helmholtz resonator (Par.[0023] apertures #122 formed by housing #11f acts as a resonant cavity).



With respect to claim 12, Noertker discloses the headphones according to claim 2, wherein each of the at least one headphone unit further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5, 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noertker et al (US 20160192076 A1) in view of Mishan (US 20070154046 A1).


With respect to claim 3, Noertker discloses the headphones according to claim 1, however does not disclose expressly wherein the speaker unit has an active noise cancelling function.
Mishan discloses headphones comprising an active noise cancelling function (fig.1 #30; Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to implement noise cancelling function in the headphones of Noertker, as performed by Mishan.  The motivation for doing so would have been to reduce the effects of environmental noise from a user’s listening experience. 

With respect to claim 4, Noertker discloses the headphones according to claim 1, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper (see fig.5 #102; Par.[0037]); however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 5, Noertker discloses the headphones according to claim 4, however does not disclose expressly wherein the battery is connected to the chamber.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 8, Noertker discloses the headphones according to claim 2, however does not disclose expressly wherein the speaker unit has an active noise cancelling function.
Mishan discloses headphones comprising an active noise cancelling function (fig.1 #30; Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to implement noise cancelling function in the headphones of Noertker, as performed by Mishan.  The motivation for doing so would have been to reduce the effects of environmental noise from a user’s listening experience. 

With respect to claim 9, Noertker discloses the headphones according to claim 2, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper (see fig.5 #102; Par.[0037]), however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 10, Noertker discloses the headphones according to claim 3, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper (see fig.5 #102; Par.[0037]), however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 11, Noertker discloses the headphones according to claim 8, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper, (see fig.5 #102; Par.[0037]), however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 


With respect to claim 13, Noertker discloses the headphones according to claim 3, wherein each of the at least one headphone unit further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 14, Noertker discloses the headphones according to claim 4, wherein each of the first headphone unit and the second headphone further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 15, Noertker discloses the headphones according to claim 5, wherein each of the first headphone unit and the second headphone further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 16, Noertker discloses the headphones according to claim 8, wherein each of the at least one headphone unit further has a baffle plate, (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 17, Noertker discloses the headphones according to claim 11, wherein each of the first headphone unit and the second headphone further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishiwaka et al (US 20190104353 A1) discloses headphones. 
Messingher (US 20180020276 A1) discloses planar magnetic headphones.
Wick (US 20170034625 A1) discloses an electronic package having a mode damped diaphragm. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654